I




   PRICIi DAXIEL              ,.
   ATTORNEY GESEHAL                                        ..
 Gerald C. Farm
////////(///




      Honorable L. A. Moods
      State.Suptli5ntendentbf,Public
      Instruction,
      Austin, Texas
                                           izinion No. -0-2239
                                             : General Appropriation Act
                                                1939 - State Decartn;ent
                                                of Education --,Contingent
                                                Expenties-- Printing -d
                                                Buarterly'~allocationoft
                                                annual appropyiation,.

                      You ,statethe'following case for an opinion:
                          :
                           *Thd statutes make it mandatory ',
                      upon the Departnent of Education that :
                      certain forms,'bulletins atid,reports
                      such as teacher's daily .reeisters,
                      teach.er'smonthly reports, voucher
                      forms, etc., bo filade~,available
                                                      ,to
                      the schools of the State.by Septen-
                      her lst, the beginning of the sc!:olas-
                      tic year.. In order to have these
                      form, bulletins and reports avail-
                      &blc:for scholastic yoer'1;~13940,
                      the Departrmn$ as in the past was
                      compelled to issue requisitions ut
                      least three to .faur e:or;ths
                                                  prior tc
                      ,Scptel,:ber
                                1, 1937, to alloirmple
                      tims fop nrir:tirl:;
                                        zl:dr!clivi?r:!.
                                                       ;Zlcn
                      the accounts for ,suchwere prc!&ented
                      to the State Cor~:!)tro$lcr
                                                for payment
                      they wero~rcfu&cd $.)rth.e'reason that
                      they bol;ercquiiition dates prior to
                      Sc;.t;:iril.u,r
                                1, 193:1,"
                      U,bO$    l;bc:;.b,f;iCtS   gi0U .pT.,poll;ld- thes   following
       quesi.ion:
        RdnorableL.    A. Foods - Page 2


                  Whether or not it ismaterial when the requisi-
        tion is.made for printing, provided the printingwhen
        done, is to be paid out of the appropriation,for the.cur-
        rent fiscal year for which the printing,is dote.
                                         ,
                  The 'answerto yburinqu%ry is ruled.by the
        opinion of this,,de$artnentof date November 17,.1915,
        (Opinions of the Attorney General 1914-19~6, p. 695)‘,,     .   -~
        holding it to be regular and lawful for a Board of
        Regents to contract for the erection of a dormitory.
        and dining room:to be paid for out of the appropriation
        available thereafter,.to-urit,on Se>teltiber1, 1916.  It
        is declared in that opinion:        .'

                        "The,fact that this &12~,OQO,OQ :
                   appaoprfated for the erecti,onof a _'
                  'dormitory..anddining rooLr,isnot
    :              available until the lst..'dayof Sep-,
                  ~tenber,,l916, does snot postpone the
.                 .taking ~effectof this Act of the
                   Legislature until that dato. This
                   Act is as much the lat\rnow as it
                   will be subsequent to.Septembcr~l,
             Y' '.,1916,,and the Board of Regents would
                  .be warranted in letting the'contract'
                  .for the erection of said building at
                   the present time or at any ti:.leaft.er
                   the enactment of'such law aridprior
                   to August 31, 1017, 'the expiration
                  .of the fiscal '-eriodfor hriliCh
                  .appropriation is made.
                       “of d0uk32, as this %25,000.00
                  is bji:express r;rovisionof the Act
                  not availabls until Ee:ztemborl,,1'36,
                  no warrant-scoul.dbe drawn or naj,ments
                  mado out of same .until that date."
                  The oj~,Anicn
                              furthcr states:
     .JrableL. A. Woods -.'Page3.

            appropriation, nor do,we mean by
            this opinion to make a holding of
            that character."
          'As we understand your inquiry, it discloses
that the supplies are'to be received by your depart-.
mentbut will notbe consumed pri.orto the time ,when
the anpro,iriationIbocomes.available, thus coming with-
.inthe hoMing of that opinion.
          Trusting,that thi.swill be a satisfactory
answer 'toyour inquiry,
                 '.     we are
                             .Very truly yours
 .                          ' ATTORHEY GEi:ERALGF.TEXRS



                               BY
            :                                   Ocie Speer
                                                 Assistant


.OS*KR:bb       .




                    /e/ Gerald C.. Kann           '~.
                                                    ;.
                    ATl'CRIJhY
                             GIUERAL OF TEXAS




                                          ‘.